Citation Nr: 0625647	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  06-20 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether there was clear and unmistakable error in an April 
1961 rating decision that severed service connection for 
asthma.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 16, 1943, to 
December 11, 1943.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2006 decision which found 
that there was no clear and unmistakable error (CUE) in an 
April 1961 rating decision that severed service connection 
for asthma.  


FINDINGS OF FACT

1.  By a letter dated in November 1960, the RO notified the 
veteran of a proposal to sever service connection for asthma 
based upon clear and unmistakable error (CUE) by the RO in 
granting service connection in a March 1946 rating decision.  

2.  The veteran did not respond to the proposed severance 
action finding CUE, and service connection for asthma was 
severed by rating decision in April 1961.  The veteran was 
notified of the action by letter in April 1961, and did not 
appeal.  

3.  The facts as they were known at the time of the RO's 
April 1961 rating decision were correct and it has not been 
shown otherwise.

4.  The statutory and regulatory provisions in effect at the 
time of the RO's April 1961 rating decision were correctly 
applied and it has not been shown otherwise.

5.  There was a tenable basis for the RO's April 1961 
decision that the veteran's asthma clearly and unmistakably 
pre-existed his military service, and clearly and 
unmistakably was not aggravated therein.  




CONCLUSION OF LAW

The April 1961 rating decision that severed service 
connection for asthma does not contain clear and unmistakable 
error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
became law in November 2000, long after entry of the decision 
in which CUE is alleged to exist.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

Given the parameters of the law surrounding CUE claims, 
however, the duties to notify and assist imposed by the VCAA 
are not applicable where CUE is claimed in prior RO 
decisions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  As 
noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  
Livesay v. Principi, at 178-9.  Moreover, that litigant has 
the burden of establishing such error on the basis of the 
evidence then of record.  Id.  

Factual Background

The veteran served on active duty from June 16, 1943, to 
December 11, 1943.  His entrance examination showed no 
history, abnormalities, or diagnosis referable to any 
respiratory problems, including asthma.  On examination, his 
lungs were normal and a chest x-ray study was negative.  

The service medical records showed that the veteran was seen 
for a chest cold on August 16, 1943 and again on several 
occasions beginning on September 6, 1943.  His symptoms 
included wheezing and inconsistent rales in his chest.  
Hospital records showed that he was admitted on September 24, 
1943, for observation to determine if he had asthma.  On 
admission, the veteran reported a history of asthma all his 
life and said that his father and one brother were asthmatic 
and that there was a long history of allergies on his 
father's side.  He reported wheezing nearly all his life with 
severe attacks occurring during the goldenrod season and when 
the dust was heavy.  He denied any specific treatment or skin 
test for allergies, but said that he got an occasional shot 
during periods of mild distress from a private physician.  He 
said that his asthma had never been severe enough to seek 
emergency medical care.  

Examination of the lungs and thorax was essentially normal 
and there was no evidence of any respiratory abnormalities.  
A chest x-ray study was clear.  The final summary indicated 
that there was no evidence of asthmatic rales or any other 
symptoms of asthma, and that all clinical and diagnostic 
studies were negative during his hospital stay.  

The veteran was readmitted in November 1943 after a mild 
asthmatic attack.  He had numerous asthmatic rales in the 
left anterior and posterior chest for several days with 
minimal discomfort but no true respiratory distress.  Chest 
x-rays studies on admission and discharge were negative.  His 
symptoms were clear by the 10th day.  A Medical Evaluation 
Board (MEB) determined that the veteran's asthma pre-existed 
his induction into service and was not aggravated by service, 
and that he was unfit for further military service due to 
bronchial asthma.  In December 1943, the MEB concluded that 
the veteran had reached maximum improvement and recommended 
that he be medically discharged from service.  

In January 1946, the veteran sought service connection for 
asthma.  By rating action in March 1946, the RO granted 
service connection for asthma on the basis that it was 
"incurred" in service and assigned a 10 percent evaluation.  
The rating sheet indicated that the award was based on 
incomplete records.  

A private examination report from Michigan Medical Services 
(apparently in lieu of a VA examination) in April 1946, 
showed a self-described history of asthma since childhood 
which the veteran reported had worsened since service.  He 
complained of shortness of breath at night or on exertion, 
and a cough with moderate expectorant.  The veteran reported 
asthmatic attacks about once a month lasting about a week.  
An examination revealed normal chest and respiratory movement 
with scattered rales.  No diagnostic tests were accomplished 
and no other clinical findings were reported.  The diagnosis 
was bronchial asthma.  

By rating action in May 1946, the RO assigned an increased 
rating to 30 percent, based on the private medical report.  

A medical report from Michigan Medical Services in April 
1947, noted the same self-described history of respiratory 
distress as on the earlier report.  On examination, his lungs 
were negative and there were no rales, dullness, or bronchial 
breathing.  The examiner indicated that there was no evidence 
of asthma on examination and that the veteran's general 
health appeared good.  A chest x-ray study was negative.  

By rating action in May 1947, the RO confirmed and continued 
the 30 percent evaluation assigned for the veteran's asthma.  
The veteran was notified of this decision and did not appeal.  

When examined by VA in December 1959, the veteran reported 
that he had asthma attacks about once every two to three 
weeks, lasting one to three days and relieved with 
"Asthmadoz."  He said that he had not seen a doctor for his 
asthma in many years.  On examination, chest expansion was 
equal and there was no evidence of wheezing.  A chest x-ray 
study showed normal lung fields.  The diagnoses included 
chronic bronchial asthma, by history.  

An April 1960 rating decision proposed severing service 
connection for the veteran's bronchial asthma.  The decision 
noted that the initial March 1946 rating decision that 
granted service connection for asthma constituted clear and 
unmistakable error on the basis that the veteran's history 
and findings in service showed a chronic asthmatic condition 
that existed prior to service and that there was no permanent 
increase in the disability during service.  The case was also 
referred to VA's Director of Compensation and Pension Service 
in July 1960 for administrative review, and it concurred in 
the severance proposal.  The veteran and his representative 
were notified of the rating decision and the proposed action 
in November 1960, and informed of his right to contest the 
proposed action.  The veteran did not reply or submit any 
additional evidence.  

The proposed severance was effectuated in an April 1961 
rating decision.  The veteran and his representative were 
notified of this decision the same month and did not appeal.  

A claim of CUE in the April 1961 rating that severed service 
connection for asthma was received in October 2002.  By 
rating action in January 2006, the RO found that the 1961 
rating decision to sever service connection was proper and 
did not involve CUE.  The veteran disagreed with this 
decision giving rise to this appeal.  

Analysis

The representative asserts, in essence, that the severance of 
service connection for asthma in 1961 was improper because: 
the original grant of service connection was a matter of 
rating board judgment; the original grant was supported by 
regulatory authority as the presumption of soundness applied 
and was not rebutted by clear and unmistakable evidence at 
the time; that assuming that the veteran's asthma did 
preexist service, it underwent an increase in service and the 
presumption of aggravation was not rebutted; and that the 
April 1961 severance was not in accordance with governing 
legal criteria in that the severance was nothing more than a 
disagreement over how the facts were weighed and evaluated in 
the original grant of service connection in 1946 which by 
definition does not rise to the level of CUE necessary for a 
proper severance action.  

Initially, it should be noted that there has been no material 
or substantive change in VA regulations pertaining to the 
presumption of soundness or to severance of a service-
connected disability since 1946.  Service connection will be 
severed only where evidence establishes that the grant was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  A change in diagnosis may be accepted 
as a basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly erroneous.  
This certification must be accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion.  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
38 C.F.R. § 3.105(d) (previously 38 C.F.R. § 2.1009(d) 
(1945); see also VAR 1009(A), (D).  

In a case involving CUE, in order to sever service 
connection, the VA must comply with specific procedures and 
meet its high burden of proof.  See Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991).  In Damrel v. Brown, 6 Vet. App. 
242 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 
4 (1992)), the Court established a three-prong test to 
establish a claim of clear and unmistakable error:  

(1) '[E]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied,'  (2) the error 
must be 'undebatable' and the sort 
'which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made,' and, (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel, 6 Vet. App at 245.  

The present case, however, is not a review of a timely 
appealed severance of service connection.  The severance 
action now being contested by the appellant took place in 
1961, and was not appealed at that time.  Since the RO's 1961 
decision is final, in order to prevail in this case, the 
veteran must show that the 1961 determination of CUE in the 
1946 rating decision was, itself, the product of CUE.  
Although VA obviously had a very high burden to meet in its 
1961 rating decision, the veteran now bears the same high 
burden of establishing CUE in that RO decision.  See Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

Here, the veteran has not made any contention that the RO 
failed to satisfy the procedural safeguards which were in 
place in 1961, when service connection for asthma was 
severed.  The Board has, nevertheless, carefully reviewed the 
procedures followed by the RO, and notes the April 1961 
rating action at issue reflects that all the evidence of 
record was considered at that time.  Similarly, the evidence 
shows that the veteran was notified of the proposed action in 
writing, and final action was not taken until 60 days after 
he was so notified.  Thus, VA complied with the procedural 
safeguards set out in VAR 1009(D), as in effect in 1961.

As to the veteran's challenge of the RO's severance of the 
March 1946 grant of service connection, the Board recognizes 
that the regulatory provisions extant at the time with regard 
to the establishment of service connection for a particular 
disorder were essentially the same as they are today.  See 
generally Pub. Law No. 77-361 (effective December 20, 1941); 
VA Inst. 1 to Sec. 9(a) and (b) of Pub. Law. No. 78-144 
(effective July 13, 1943); Regulations and Procedure - 
Regulations (R&PR) 1077(B) (effective December 20, 1941).  
Essentially, in order to establish service connection, 
applicable law has generally always required that there must 
be evidence that establishes that a claimed disorder either 
began in or was aggravated by active service. Moreover, 
claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
disorders noted at entrance into service, unless clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed before service and was not aggravated in 
service.  See also 38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 
C.F.R. §§ 3.303(a), (c), 3.304(b) (2005).

It has also long been acknowledged in VA service connection 
regulations that there are medical principles so universally 
recognized as to constitute fact and, when in accordance with 
these principles the existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently, with notation or 
discovery during service of such residual conditions with no 
evidence of the pertinent antecedent active disease or injury 
during service, the conclusion must be that they pre-existed 
service.  Nevertheless, if evidence is submitted that is 
sufficient to demonstrate that a claimant's disorder 
preexisted service and then underwent an increase in severity 
during service, it is presumed that the disorder was 
aggravated by service, unless clear and unmistakable evidence 
is presented that rebuts the presumption.  See VA Inst. No. 1 
to Sec. 9 (a) and (b) of Pub. Law No. 78-144, Par. 2(d) 
(effective July 13, 1943); see also 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. §§ 3.303(c), 3.306 (a), (b) (2005).

The veteran's entrance examination did not show any 
respiratory abnormalities or asthma at the time he was 
accepted in to military service.  Therefore, he is presumed 
to have been in sound condition at the time of entrance, 
unless the evidence clearly and unmistakably disclosed that 
his asthma had its inception prior to service.  38 C.F.R. 
§ 3.304(b) (formerly 38 C.F.R. § 2.1063 (1946).  In 
determining whether a disorder existed prior to entry into 
service, it is important to look at accepted medical 
principles including clinical factors pertinent to the 
history, manifestations, clinical course, and character of 
the disorder.  38 C.F.R. § 3.304(b)(1).  

In this case, although his enlistment examination in June 
1943 did not show any evidence of a respiratory disorder or 
asthma, the veteran reported that he had asthma since he was 
a child when hospitalized for respiratory problems in 
service.  The veteran didn't just mention a history of vague 
respiratory problems, but clearly articulated his symptoms, 
familial history, and the course of treatment by a private 
physician prior to entering service.  While the 
representative is correct in asserting that the veteran is 
not competent to offer a medical diagnosis, he is competent 
to provide information as to his symptoms and treatment for 
his respiratory problems, and to relate what healthcare 
providers may have told him about his symptoms.  

Moreover, the veteran underwent extensive observation and 
examination in service for the specific purpose of 
determining if he had asthma.  Based on the veteran's 
description of his symptoms and treatment prior to service 
and the clinical findings on examination, a Medical 
Evaluation Board (MEB) concluded, in essence, that his asthma 
clearly and unmistakably existed prior to enlistment.  
Contrary to the representative's assertions, the MEB 
determination was based on a longitudinal review of all 
relevant evidence, including the veteran's medical history, 
observed clinical factors, and a thorough analysis of all 
relevant facts and medical principals.  In fact, there was no 
competent evidence or even any subjective evidence that the 
veteran's asthma did not exist prior to service.  The Board 
finds that the RO's April 1961 conclusion, that the notations 
of the veteran's history of preexisting respiratory problems 
as well as the objective evidence of record was clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness at entry, was not itself clear and unmistakable 
error and was not based on incorrect facts or a 
misapplication of the law in effect in 1961.  In other words, 
the notations in the service medical records which place the 
date of onset of the veteran's asthma prior to service 
coupled with the findings of the MEB at separation that 
asthma preexisted service, effectively rebuts the presumption 
of soundness at induction as promulgated in amendment by 
Public Law No. 144, 78th Congress, (September 4, 1943).  
Additionally, the statements of the veteran in service formed 
a factual predicate for the findings of the MEB at 
separation.  Although the Court's jurisprudence regarding the 
presumption of soundness did not exist in 1946 or 1961, the 
Court would later find that the unanimous findings of an 
inservice Board of Medical survey, based upon a veteran's own 
history filtered through its medical expertise, provided the 
required factual predicate necessary to clearly and 
unmistakably rebut the presumption of soundness.  See Gahman 
v. West, 12 Vet. App. 406, 411 (1999).  Therefore, the RO's 
April 1961 determination that the March 1946 grant of service 
connection for asthma was erroneous because the presumption 
of soundness had been rebutted and the veteran's asthma had 
thus pre-existed service was not a matter of judgment or 
weighing the evidence, but based on the correct facts, and 
applicable laws and regulations extant at the time.  

As for the assertion that the April 1961 decision was 
erroneous because the presumption of aggravation had not been 
rebutted by clear and unmistakable evidence, the Board notes 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service.  Where the evidence 
shows that there was an increase in disability during 
service, there is a presumption that the disability was 
aggravated by service.  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).  Intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation; rather, the underlying condition must 
have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

In this regard, the MEB determined that the veteran's asthma 
did not undergo an increase in severity beyond the natural 
progress during service.  The evidence showed that the 
veteran had only one mild asthmatic attack during service 
manifested by rales and minimal discomfort.  The veteran was 
never in respiratory distress, and did not manifest more than 
mild symptoms which cleared within days.  In fact, all 
diagnostic studies, including chest x-ray studies in service 
were negative.  The objective symptoms for the veteran's only 
asthmatic attack in service were described as mild, which was 
consistent with his self-described history of symptoms prior 
to service.  

Although the veteran asserted that his symptoms had worsened 
since service when examined by a private healthcare provider 
in 1946 and 1947, and by VA in 1959, there were no objective 
clinical or diagnostic findings on any of the three 
examinations, other than a few scattered rales on examination 
in 1946.  The fact that the veteran stated in 1959 that he 
had not seen a doctor for his asthma in many years, and the 
absence of evidence of medical treatment other than the three 
examinations discussed above prior to 1961, would seem to 
contradict the veteran's assertions regarding the extent and 
severity of his asthma.  

Clearly, there was a basis for the April 1961 RO decision 
that the laws and regulations were incorrectly applied in 
March 1946 in granting service connection as there was no 
competent evidence to support the conclusion that the 
veteran's asthma was "incurred" in service, other than the 
absence of findings on his entrance examination.  The RO's 
April 1961 rating decision which essentially found that the 
overwhelming evidence of record at the time of the March 1946 
rating decision clearly and unmistakably showed that the 
veteran's asthma pre-existed service and was not aggravated 
by service has a plausible basis in the record, and thus, the 
claim of error in the April 1961 rating decision is not an 
undebatable one in regard to whether service connection 
should have been severed.  

The veteran asserts that the April 1961 rating decision 
simply reweighed the facts and impermissibly came to a 
conclusion different from the RO in the March 1946 decision.  
He asserts that the facts documented by his service medical 
records and post-service records are persuasive enough to 
convince any adjudicator that service connection was 
warranted for asthma.  In the Board's view, however, these 
contentions do not provide a valid basis for a CUE claim, 
since they do not allege that the correct facts, as they were 
known at the time, were not before the adjudicator, and it is 
not demonstrated that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Rather, the 
veteran's argument would require the Board to reevaluate the 
evidence considered in 1961, and to decide whether it 
provided a basis for the decision rendered at that time.  As 
the Court has held, however, "simply to claim CUE on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE." Fugo, 6 Vet. App. at 44.  The Board also 
notes the Court's holding in Daniels, supra, wherein the 
veteran had argued that a 1957 decision to sever service 
connection, which had been established in 1943, was erroneous 
because there was no substantial basis for the finding, in 
1957, that the veteran's psychosis had existed prior to 
service and was not aggravated by service.  The Court held 
that such an argument would require the Court to reevaluate 
the evidence considered in 1957, to decide if it provided a 
"substantial basis" for the decision, and that this did not 
meet the standard of a CUE claim.  In light of the above, the 
Board finds that there was no clear and unmistakable error in 
the April 1961 rating decision that severed service 
connection for asthma.  See generally Wilson v. West, 11 Vet. 
App. 383, 385-87 (1998).  


ORDER

The claim that an April 1961 rating decision that severed 
service connection for asthma contained clear and 
unmistakable error is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


